




SEPARATION AGREEMENT


THIS SEPARATION AGREEMENT (“Agreement”) is made and entered into as of September
14, 2014 (the “Effective Date”), by and between Deloy Miller (“Executive”) and
Miller Energy Resources, Inc., a Tennessee corporation (the “Company”).


RECITALS


A.Executive has delivered to the Board of Directors of the Company his intention
to retire his employment positions with the Company, as Chairman of the Board
personal.


B.Executive, and the Company wish to accommodate Executive’s retirement, attend
to the ongoing work requirements of the Company, and to settle fully and finally
all differences or potential differences between the parties, including all
differences or potential differences which arise out of or relate to Executive’s
employment or resignation of employment with the Company.


AGREEMENT


NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, Executive and the Company understand and agree as follows:


1.Executive’s Resignation of Current Employment Positions With the Company.


Except as hereinafter provided, and with effect on the Effective Date, Executive
resigns his position as Executive Chairman of the Board of Directors of the
Company (the “Board”) and all subsidiaries of the Company, including his set as
director and his role as Chairman of the Board.


2.Severance by the Company.


(a)Provided that the Company has received an original copy of this Agreement
executed by Executive and Executive has not revoked the release contained in
Section 8 of this Agreement, the Company shall pay Executive a net compensation
package in recognition of his long service to the Company as follows:


(i)a lump sum cash payment by the Company to the Executive, on or before October
1, 2014, of $500.000.00, plus all withholding employment or other taxes thereon
which may be due from the Executive to any governmental authority,; (ii) the
issuance by the Company to the Executive effective September 15, 2014 of 200,000
shares of common stock of the Company plus the payment by the Company of all
withholding, employment or other taxes thereon which may be due from the
Executive to any governmental authority; (iii) payment to the Executive of the
full bonus for his work in fiscal year 2014, as approved by the Board on July
28, 2014; and (iv) provide payment for Executive’s continuation of his medical
insurance benefits for a period of twenty four (24) months following the
Effective Date including, to the extent necessary, payment or reimbursement, if
required, for medical coverage through the provisions of the Consolidated
Omnibus Budget Reconciliation Act of 1985 (COBRA). All sums and compensation
payable or provided under this Section 2 subsections (i) through (iv) shall be
net amounts; it being the intent of the parties that the Company shall be solely
responsible for, and shall pay, any excise tax on the original payments and
gross-up amount and any income and employment taxes (including, without
limitation, penalties and interest) imposed on the gross-up amount.




--------------------------------------------------------------------------------




(b)Executive acknowledges that upon execution of this Agreement, the terms
described in this Section 2, and the payment to Executive of his base salary up
to and including the Effective Date, shall constitute full and complete
satisfaction of any and all amounts due and owing to Executive as a result of
his employment with the Company and/or his resignation from his current
positions of employment and that in the absence of this Agreement, Executive
might not be entitled to some or all of such payments.


3.Transition Services.


In consideration for the benefits provided in above Section 2, Executive agrees
to provide consulting services to the Company until September 31, 2016, or as
such other date as agreed to in writing by the parties, as a consultant,
pursuant to which Executive will work, if and to the extent requested by the
Company pursuant to a consulting contract (the “Consulting Contract”) to be
negotiated in good faith by the Executive and the Company. Executive’s services
shall include services similar to those that were provided by Executive prior to
his resignation.


4.Personal Property.


In addition to the benefits provided in Section 2 above, Executive shall have
the right to retain the personal property described on Exhibit A. Furthermore,
the Company agrees to assign to Executive, to the extent assignable, all of the
Company’s rights to any key man life insurance maintain by, or the premium for
which has been paid by, the Company on the life of Executive.


5.Non-Admission of Discrimination or Wrongdoing.


(a)This Agreement is entered into, in part, to avoid any disputes or claims of
the parties, and thus, the parties hereto expressly recognize that the making of
this Agreement shall not in any way be construed as an admission that the or any
party hereto (or their respective affiliates, agents, directors, officers,
employees or related persons) has any liability to or acted wrongfully in any
way with respect to any other party to this Agreement. The Company specifically
denies that it has any liability to or that it has done any wrongful, harassing
and/or discriminatory acts against Executive or any other person on the part of
itself, or its subsidiaries, affiliates, predecessors, successors, officers,
employees or agents.


(b)Executive understands and agrees that he has not suffered any discrimination
in terms, conditions or privileges of his employment based on age, race, gender,
religious creed, color, national origin, ancestry, physical disability, mental
disability, medication condition, marital status, sexual orientation and/or
sexual or racial harassment. Executive understands and agrees that he has no
claim for employment discrimination under any legal or factual theory.


6.Confidentiality.


Executive expressly acknowledges and agrees that notwithstanding anything in
this Agreement to the contrary, his obligation to not disclose Confidential
Information regarding the Company shall survive the execution and delivery of
this Agreement and termination of Executive’s employment. All other provisions
of the Employment shall terminate and be of no further force or effect as of the
dates set out above. “Confidential Information” means (A) all communications,
reports, documents, data, records, plans and other materials received or
collected by Executive from the Company or any of its representatives, relating
to the Company, its business, its affairs, its affiliates, its associates or its
representatives; or (B) any proprietary, sensitive or nonpublic information
relating to the Company, its business, its affairs, its affiliates, its
associates or its representatives that has been, or may be in the future,
disclosed to Executive by the




--------------------------------------------------------------------------------




Company or any of its Representatives; provided, however, that the term
“Confidential Information” shall be understood not to include information that
(x) was in or enters the public domain, (y) was or becomes generally available
to the public, other than as a result of the disclosure by Executive in
violation of the terms of this Agreement or any other agreement imposing an
obligation on Executive to keep such information confidential or (z) properly
comes into Executive’s possession from a third party who is lawfully in
possession of such information and who is not in violation of any contractual,
legal or fiduciary obligation to the Company.


7.No Lawsuits or Claims.


Each party to this Agreement promises never to file a lawsuit, administrative
complaint, or charge of any kind with any court, governmental or administrative
agency or arbitrator against any other party to this Agreement or their
officers, directors, agents or employees, asserting any claims that are released
in this Agreement. Each party represents and agrees that, prior to signing this
Agreement, said party has not filed, assigned or pursued any complaints, charges
or lawsuits of any kind (or any rights to pursue any such actions). with any
court, governmental or administrative agency or arbitrator against any other
party to this Agreement or its officers, directors, agents or employees,
asserting any claims that are released in this Agreement.


8.Complete Release.


(a)In consideration of the covenants and promises contained herein and the
consideration received by each, each party to this Agreement hereby knowingly
and voluntarily releases, absolves and discharges each other party, and, as
applicable, their partners, attorneys, agents, officers, administrators,
directors, employees, affiliates, representatives, and/or assigns and
successors, past and present (collectively the “Releasees”) from all rights,
claims, demands, obligations, damages, losses, causes of action and suits of all
kinds and descriptions, legal and equitable, known and unknown, that the party
may have or ever had against the Releasees from the beginning of time to the
date of execution of this Agreement, including, but not limited to, any such
rights, claims, demands, obligations, damages, losses, causes of action and
suits arising out of, during or relating to Executive’s employment and/or his
resignation therefrom. The matters that are the subject of the releases referred
to in this paragraph shall be referred to collectively as the “Released
Matters.” This includes, but is not limited to, claims for employment
discrimination, wrongful termination, constructive termination, violation of
public policy, breach of any express or implied contract, breach of any implied
covenant, fraud, intentional or negligent misrepresentation, emotional distress,
or any other claims relating to Executive’s relationship with the Company.


(b)Each party acknowledges and agrees that this Agreement represents a
compromise of known and unknown, asserted and unasserted, and actual and
potential claims, and that neither this Agreement nor any compliance herewith or
consideration given pursuant hereto, shall be construed as an admission by any
party of any liability whatsoever, including, but not limited to, any liability
for any violation by the Company of any right of Executive or of any person
arising under any law, statute, duty, contract, covenant, or order, or any
liability for any act of age discrimination or other impermissible form of
harassment or discrimination by the Company against Executive or any other
person, as prohibited by any state or federal statute or common law, including,
but not limited to: (i) Title VII of the Civil Rights Act of 1964, 42 U.S.C.
§ 2000e; (ii) the Americans With Disabilities Act, 42 U.S.C. §§ 12101 et seq.;
(iii) the Age Discrimination in Employment Act, 29 U.S.C. §§ 623 et seq.;
(iv) the Family and Medical Leave Act; 29 U.S.C. §§ 2611 et seq.; (v) the
Consolidated Omnibus Budget Reconciliation Act of 1985; 42 U.S.C. §§ 201 et
seq.; (vi) Executive Order 11141 (age discrimination); (vii) Section 503 of the
Rehabilitation Act of 1973; 29 U.S.C. § 701 et. seq.; and (viii) the Employee
Retirement Income Security Act of 1974, 29 U.S.C. §§ 1001 et seq. and that all
such liability is expressly disputed, released, and denied.




--------------------------------------------------------------------------------






(c)Executive further understands and acknowledges that:


(1)this Agreement constitutes a voluntary waiver of any and all rights and
claims he has against the Releasees as of the date of the execution of this
Agreement, including rights or claims arising under the Federal Age
Discrimination in Employment Act of 1967 (“ADEA”), 29 U.S.C. §§ 621 et seq., as
amended by the Older Workers’ Benefit Protection Act of 1990, except for any
allegation that a breach of this Act occurred following the Effective Date;


(2)he has waived rights or claims pursuant to this Agreement in exchange for
consideration, the value of which exceeds the payment or remuneration to which
he was already entitled;


(3)he is hereby advised that he may consult with an attorney of his choosing
concerning this Agreement prior to executing it;


(4)he has been afforded a period of at least twenty-one (21) days to consider
the terms of this Agreement, and in the event he should decide to execute this
Agreement in fewer than twenty-one days, he has done so with the express
understanding that he has been given and declined the opportunity to consider
this Agreement for a full twenty-one days; and


(5)he may revoke this Section 8(c) of the Agreement at any time during the seven
(7) days following the date of execution of this Agreement, and this Section
8(c) of the Agreement shall not become effective or enforceable until such
revocation period has expired. Executive further understands and acknowledges
that he may revoke only Section 8(c) of this Agreement as it relates to any
claim pursuant to the Federal Age Discrimination in Employment Act, and that
such revocation, if any, will not affect the effectiveness or enforceability of
any other of the Released Matters as they are described in Section 8.


9.Unknown Claims.


Each party acknowledges that there is a risk that subsequent to the execution of
this Agreement, that party will incur or suffer damage, loss or injury to
persons or property that is in some way caused by or connected with Executive’s
employment or his resignation therefrom, but that is unknown or unanticipated at
the time of the execution of this Agreement. Except as provided by Section 14
below, each party does hereby specifically assume such risk and agrees that this
Agreement and the releases contained herein shall and do apply to all unknown or
unanticipated results of any and all matters caused by or connected with
Executive’s employment or his resignation therefrom, as well as those currently
known or anticipated, and excepting therefrom only such rights or claims that
may arise out of this Agreement.


10.Ownership of Claims.


Each party represents and warrants that no portion of any of the Released
Matters and no portion of any recovery or settlement to which that party might
be entitled has been assigned or transferred to any other person, firm, entity
or corporation not a party to this Agreement, in any manner, including by way of
subrogation or operation of law or otherwise. If any claim, action, demand or
suit should be made or instituted against the Releasees or any of them because
of any such purported assignment, subrogation or transfer, the assigning,
subrogating or transferring party agrees to indemnify and hold harmless the
Releasee(s) against such claim, action, suit or demand, including necessary
expenses of investigation, attorneys’ fees and costs.






--------------------------------------------------------------------------------




11.Assumption of Risk; Investigation of Facts.


(a)Each party hereby expressly assumes the risk of any mistake of fact or that
the true facts might be other than or different from the facts now known or
believed to exist, and it is each party’s express intention to forever settle,
adjust and compromise any and all disputes between and among the party and the
Releasees, finally and forever, and without regard to who may or may not have
been correct in their respective understandings of the facts or the law relating
thereto.


(b)In making and executing this Agreement, each party represents and warrants
that the party has made such investigation of the facts and the law pertaining
to the matters described in this Agreement as that party deems necessary, and
said party has not relied upon any statement or representation, oral or written,
made by any other party to this Agreement with regard to any of the facts
involved in any dispute or possible dispute between the parties hereto, or with
regard to any of the party’s rights or asserted rights, or with regard to the
advisability of making and executing this Agreement.


12.No Representations.


Each party represents and agrees that no promises, statements or inducements
have been made to that party, which caused that party to sign this Agreement
other than those expressly stated in this Agreement.


13.Non-Disparagement.


Each party agrees that said party will refrain from taking actions or making
statements, written or oral, which disparage or defame the goodwill or
reputation of any other party to the Agreement, and/or, if applicable, its
directors, officers, executives and employees or which could adversely affect
the morale any party, of employees of the Company and that each party shall not
demean or disparage any other party in any communications or other dealings with
any existing or potential employees, customers, vendors and/or stockholders.


14.Indemnification.


Notwithstanding any provision in this Agreement to the contrary, the Company
agrees that it will (a) indemnify and hold Executive harmless for any claims,
demands, damages, liabilities, losses, costs and expenses (including reasonable
attorneys’ and paralegal fees and court costs) incurred or suffered by Executive
in connection with Executive’s service as an executive officer of the Company or
its affiliates to the fullest extent (including advancement of expenses)
permitted by Tennessee corporate law for the indemnification of officers and
directors of a Tennessee corporation and (b) will include Executive as a covered
employee under the Company’s directors’ and officers’ liability insurance policy
and employment practices liability insurance policy (to the extent such policies
exist), provided such policies permit such extended coverage, until the
applicable statutes of limitations have expired.


15.Successors.


This Agreement shall be binding upon the parties and upon their heirs,
administrators, representatives, executors, successors and assigns, and shall
inure to the benefit of the parties, their administrators, representatives,
executors, successors and assigns.


16.Arbitration.




--------------------------------------------------------------------------------






(a)Any claim or controversy arising out of or relating to this Agreement or any
breach thereof between Executive and the Company shall be submitted to mediation
in Knoxville, Tennessee, before an experienced employment mediator licensed to
practice law in Tennessee and selected in accordance with Rule 31 of the Rules
of the Supreme Court of the State of Tennessee, as the exclusive remedy for such
claim or controversy. Either party desiring to arbitrate shall give written
notice to the other party within a reasonable period of time after the party
becomes aware of the need for mediation. The decision of the mediator shall be
final and binding. Judgment on any award rendered by such mediator may be
entered in any court having jurisdiction over the subject matter of the
controversy. The prevailing party shall receive an award of costs and expenses
related to the mediation, including reasonable attorneys’ fees. The fees and
costs of the mediator and the cost of any record or transcript of the mediation
shall be borne by the losing party.


(b)Should Executive or the Company institute any legal action or administrative
proceeding with respect to any claim waived by this Agreement or pursue any
dispute or matter covered by this Agreement by any method other than said
mediation, the responding party shall be entitled to recover from the other
party all damages, costs, expenses and reasonable attorneys’ fees incurred as a
result of such action.


(c)Should Executive attempt to challenge the enforceability of this Agreement,
as a further limitation on any right to make such a challenge, Executive shall
initially submit to the Company the total proceeds provided to him in connection
with this Agreement plus interest at the standard statutory rate, and invite the
Company to retain such monies and agree with Executive to cancel this Agreement.
In the event the Company accepts this offer, the Company shall retain such
monies and this Agreement shall be canceled. In the event the Company does not
accept such offer, the Company shall so notify Executive and shall place such
monies into an interest‑bearing escrow account pending resolution of the dispute
between Executive and the Company as to whether this Agreement shall be set
aside and/or otherwise rendered unenforceable.


17.Consultation with Counsel; Reasonable Time to Consider Agreement; Voluntary
Participation in This Agreement.


Each party represents and agrees that said party has been advised of the
opportunity to review this Agreement with an attorney, that said party has had
the opportunity to thoroughly discuss all aspects of the party’s rights and this
Agreement with an attorney to the extent said party elected to do so, that said
party has carefully read and fully understands all of the provisions of this
Agreement, has been given a reasonable period of time to consider signing this
Agreement, and is voluntarily entering into this Agreement.


18.Severability and Governing Law.


(a)Should any of the provisions in this Agreement be declared or be determined
to be illegal or invalid, all remaining parts, terms or provisions shall be
valid, and the illegal or invalid part, term or provision shall be deemed not to
be a part of this Agreement.


(b)This Agreement is made and entered into in the State of Tennessee and shall
in all respects be interpreted, enforced and governed under the laws of
Tennessee, without regard to the conflicts of laws principles thereof.


19.Entire Agreement.






--------------------------------------------------------------------------------




This Agreement, any applicable stock option plan of the Company and the
Consulting Contract to be negotiated, once so negotiated, constitute the entire
agreement between and among the parties pertaining to the subject matter hereof
and the final, complete and exclusive expression of the terms and conditions of
their agreement. Any and all prior agreements, representations, negotiations and
understandings made by the parties, oral and written, express or implied, are
hereby superseded and merged herein.


20.Execution in Counterparts.


This Agreement may be executed in one or more counterparts, all of which taken
together shall constitute one agreement.


21.Attorneys’ Fees.


In any action or other proceeding to enforce rights hereunder, the prevailing
party shall receive an award of costs and expenses related to such proceeding,
including reasonable attorneys’ fees.


22.Cooperativeness.


All parties have cooperated in the drafting and preparation of this Agreement,
and it shall not be construed more favorably for or against any party.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Separation
Agreement as of the date first above written.


EXECUTIVE:






/s/ Deloy Miller                
Deloy Miller






MILLER ENERGY RESOURCES, INC.




By:        /s/ Carl F. Giesler, Jr.                             
Name:    Carl F. Giesler, Jr.
Title:    Chief Executive Officer




--------------------------------------------------------------------------------




EXHIBIT A
TO
SEPARATION AGREEMENT


1.The 2012 Cadillac Escalade, 92,000 miles VIN #[REDACTED]
2.Truck 2010 Ford 150, 48,000 miles VIN #[REDACTED]


